Name: Commission Regulation (EEC) No 1599/86 of 26 May 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 18 Official Journal of the European Communities 27. 5 . 86 COMMISSION REGULATION (EEC) No 1599/86 of 26 May 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 3648/85 (3), as last amended by Regulation (EEC) No 1234/86 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3648/85 amended to HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 82, 27. 3 . 1986, p. 3 . (3) OJ No L 348 , 24 . 12. 1985, p. 10 . n OJ No L 112. 29 . 4. 1986. d . 12. 27. 5 . 86 Official Journal of the European Communities No L 140/ 19 ANNEX to the Commission Regulation of 26 May 1986 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 22 from 2 to 8 June 1986 Week No 23 from 9 to 15 June 1986 Week No 24 from 16 to 22 June 1986 Week No 25 from 23 to 29 June 1986 Week No 26 from 30 June to 6 July 1986 01.04 B 88,473 (') 83,002 (') 77,635 (  ) 72,216 (') 66,796 (') 02.01 A IV a) 1 188,240 (2) 176,600 (2) 165,180 (2) 153,650 (2) 142,120 (2) 2 131,768 (2) 123,620 (2) 115,626 (2) 107,555 (2) 99,484 (2) 3 207,064 (2) 194,260 (2) 181,698 (2) 169,015 (2) 1 56,332 (2) 4 244,712 (2) 229,580 (2) 214,734 (2) 199,745 (2) 184,756 (2) 5 aa) 244,712 (2) 229,580 (2) 214,734 (2) 199,745 (2) 184,756 (2) bb) 342,597 (2) 321,41 2 (2) 300,628 (2) 279,643 (2) 258,658 (2) 02.06 C II a) 1 244,712 (3) 229,580 (3) 214,734 (3) 199,745 (3) 184,756 (2) 2 342,597 (3) 321,412 (3) 300,628 (3) 279,643 (3) 258,658 (2) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.